 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDD'Arrigo Bros.Co. ofCaliforniaandFresh FruitandVegetableWorkers Union,Local 78-B,United Packinghouse,Food and Allied Workers ofAmerica,AFL-CIO Petitioner. Case 21-RC-10365April 24, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERS JENKINSAND ZAGORIAUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer TheodoreB. Horn. The Hearing Officer's rulings made at thehearing are free from prejudicial error and arehereby affirmed. Thereafter, the Employer and thePetitioner filed briefs with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organization involved claims torepresent certain employees of the Employer.3.The Petitioner seeks a unit of employees whopack and handle broccoli, mustard, and fava beansat the Employer's packing shed located in the Im-perial Valley of California. The Employer contendsthat the workers involved are agricultural laborersexcluded from the coverage of the Act by Section2(3) thereof and by Section 3(f) of the Fair LaborStandards Act, herein called FLSA.The Employer, a California corporation, is en-gaged in the Imperial Valley in growing, harvesting,packing, and selling various agricultural commodi-ties, including broccoli, mustard, and fava beans.The latter crops are grown entirely upon leasedland and are prepared for shipment to markets atthe Employer's packing shed, located on five acresof Employer-owned land near Brawley, California.The packing shed, which has a book value of$52,000 and contains equipment having a totalbook value of about $38,000, is used exclusively toprocess the Employer's broccoli, mustard, and favabeansduringa season extending from earlyDecember through April.' The shed remains closedfor the rest of the year, although used occasionallyby the Employer to store fertilizer.The Employer grows broccoli and mustard on392 and 210 acres of land, respectively.' Thesecrops are harvested by the Employer,using un-skilled seasonal workers. The crops are then takento the packing shed by contract haulers, an averagedistance from the fields of 9milesfor the broccoliand 4 miles for the mustard. With respect to 102acres of land leased from jack Bros., the Employer,in addition to its lease, has a cost-plus contract withthe lessor whereby the latter grows broccoli for theEmployer. The Employer provides the seed and su-pervises the growing operations and, subsequently,harvests the mature crop. The lessor, for $10 peracre plus costs, provides the necessary machineryand labor to bring the crop to maturity.At the packing shed the broccoli is unloaded on asorting belt, where it is graded according to twosizes,bunched, and placed into crates; the broccoliiscovered with ice; and paper is folded over theice. The crate is then lidded by machine and loadedinto arefrigerator car. The mustard, which arrivesat the shed in field crates, is immediately putthrough a tank of ice water to reduce its tempera-ture to about 40 degrees. It is them put on a tablewhere the crate is opened and 1 /2 to 1/3 of themustard is taken out. About 8 or 9 pounds of ice isthen put into the crate, the rest of the mustard isreplaced on top of the ice, more ice is put on top ofit,and paper is folded over the top. The crate isthen relidded and loaded into a refrigerator car.Because of its highly perishable nature, all mustardis packed and loaded on the day it is harvested. Thebroccoli is packed and loaded within 2 days after itisharvested.Between30 to 60 workers, essentiallyunskilled, are engaged in the broccoli and mustardpacking operation, which is at its seasonal peakfrom about January 1 to about February 10. Thefava beans, which are planted and grown betweenDecember and the first of April, are harvested for aperiod of 3 to 4 weeks in April. The beans aresorted, labeled, and lidded in the field as they arepicked. They are then trucked to the shed wherethey are loaded into the refrigerator cars. The shedoperation involving the fava beans requires onlytwo persons besides the shed foreman.The packing shed employees, many of whomwork for the Employer regularly each season, are'The Employer also grows other commodities upon leased land in theImperial Valley, including lettuce, cantaloupe, and alfalfa.None of thesecrops, however,are handled at the packing shed in question.IExcept as described in the text,infra,the Employer performs all of thefarming operations-from preparing the land for planting to harvesting themature crop-with its own employees. Some of these field employees,notably the thinning and weeding crews, are obtained by the Employer,under contract, from the Imperial Valley Growers' Association.171 NLRB No. 5 D'ARRIGO BROS.CO. OF CALIFORNIApaid between $1.80 and $2.40 per hour. Unlike thefieldworkers, the shed employees also receiveovertime,call-in, andstandby pay. They are paidtime anda half for work done on holidays. Theskills required by the packing shed workers, likethose of the harvest crews,are minimaland can belearned, for the most part, in 15 to 20 minutes.There is no interchange between the shed and thefield employees, and their work is separately super-vised.The Employer also keeps separate recordbooks for its field and shed operations.Section 2(3) of the Act expressly excludes fromthe definition of "employee" any individual em-ployedas an agriculturallaborer.And, since July1946, Congress has added a rider to the Board's an-nual appropriation measure which, in effect, directstheBoard to be guided by the definition of"agriculture" providedin Section3(f) of FLSA indeterminingwhether an individual is employed asan "agriculturallaborer" within themeaning ofSection 2(3) of NLRA. The Board has frequentlystated that it was its policy to consider the in-terpretation of Section 3(f) adopted by the Depart-mentof Labor in view of that agency's responsibili-ty and experiencein administeringthe FLSA.3 Sec-tion 3(f) of FLSA reads, in pertinent part, as fol-lows:...agricultureincludes farming in all itsbranchesand amongother things includes ...the production, cultivation, growing and har-vestingof any agricultural ... commodities ...and any practices ... performed by a farmer oron a farm asan incidentto or in conjunctionwith such farming operations, including prepara-tionfor market,delivery to storage or to mar-ket or to carriers for transportation to market.[Emphasis supplied. ]As the packing shed employees herein are notengaged in direct farming operations, of the typeenumerated in the "primary" definition of "agricul-ture," the question is whether they are engaged inactivities included in the "secondary" definition ofthat term.' In order to come within this definition,the operation must be performed either by a farmeror on a farmas anincident to or in conjunctionwith the farming operations. The determinationrequires that the character of the particular func-tion be evaluated to see if it is part of the agricul-tural activity or a distinct business activity. Thetotalityof the situation will control, and notmechanical application of isolated factors or tests.5We have been administratively advised by theLabor Department that in its opinion the Em-McAnallyEnterprise, Inc.,152NLRB527, 529Farmers Reservoir&Irrigationcompany v McComb,Wage and HourAdministrator,337 U S 755, 762.23ployer's packing shed employees may qualify asagricultural laborers within the secondary definitionof Section 3(f) of FLSA. It is the Labor Depart-ment's position that where the Employer's packingshed is located off the farm and the Employer'sown employees are there engaged exclusively inpacking only the Employer's produce, such packingoperations are within the 3(f) definition if per-foremed by the Employer as an incident to or inconjunction with the Employer's farming opera-tions. In this connection, the Department refers tosection 780.146 of its current Interpretative Bul-letins which states that the processing by a farmerof commodities of other farmers, even if incident tofarming operations, is incident to the farmingoperations of other farmers rather than being in-cident to the farming operations of the farmerdoing the processing. The Labor Department alsorefers to sections 780.153 through 780.157 whichfurther interpret the requirement that the nonfarm-ing practices performed by a farmer must be per-formed as an incident to or in conjunction with thefarming operations and state,inter alia,that it mustbe subordinate to the farming and not amount to aseparate business.Under the criteria set forth in the above bulletin,the Department of Labor concluded on the forego-ing facts "that the packing shed employees are ex-clusively engaged in packing broccoli, mustard andfava beans grown on farms leased by ... [the Em-ployer]. The packing is performed in connectionwith the farmer's own farming operations ... and asan incident to or in conjunction with the farmingoperations of ... [the Employer]."In light of all the above facts and the administra-tive advice of the Department of Labor, we findthat the Employer's packing shed operation nearBrawley, California, is engaged in an agriculturalactivity in that it is subordinate to the farmingoperation. Thus, the sole purpose of the packingwork is to prepare the Employer's own farmproducts for shipment to markets, and no packingis performed for other farmers.Accordingly, we find that no question affectingcommerce exists concerning the representation of"employees" of the Employer within meaning ofSection 9(c)(1) of the Act, and we shall dismiss thepetition herein.ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.McAnally Enterprise, Inc , supraat 53029 CFR Part 780